Citation Nr: 0609747	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
assigning a 50 percent disability evaluation.  The veteran 
disagrees with the level of disability assigned.  The RO also 
reopened and denied service connection for a back disorder.  
This case was previously before the Board when the issue of 
service connection for a back condition was reopened, and 
this claim, along with the issue of an increased rating for 
PTSD, was remanded to the RO for additional development.  The 
requested development has been completed with regard to the 
back claim, unfortunately additional development is required 
with regard to the claim for an increased initial rating for 
PTSD.  The issue of the assignment of a rating in excess of 
50 percent for PTSD will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The clear weight of the most probative and credible 
evidence demonstrates that the veteran's back disorder is not 
related to service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for complaints of pain on sitting for long periods of time.  
Examination revealed a very prominent bony knot over the end 
of the coccyx and sacrum.  X-ray examination noted a possible 
enlargement of one of the sacral neural foramina.  On 
examination at separation, he complained of some trouble with 
the lower portion of his spine, although examination of the 
back was noted as normal.  

On VA examination in January 1969, there was a prominent 
coccyx at the terminal sacral spine with a little fatty 
covering which was tender to pressure.  There was currently 
no problem in the lumbar or upper spine.  Spina bifida was 
noted on X-ray of the lumbosacral spine and coccyx.

A July 1992 X-ray examination report shows degenerative 
changes and narrowing of the intervertebral disc space 
between L5-S1.  

Letters from Dr. F. Cheff, dated in September 1999, state 
that in reviewing Dr. W. Godsell's records on the veteran, he 
was first seen in October 1976 when he was treated using 
chiropractic manipulative therapy.  Dr. Cheff wrote that by 
history, "it is certainly possible for [the veteran] to have 
injured his back by jumping out of a [f]lying aircraft."  
His current diagnoses of the lumbar region were lumbago, 
myalgia and sprain/strain.  

In August 2000, the veteran testified that he injured his 
back in the service jumping out of helicopters.  He explained 
that the helicopter would hover and he would jump out with an 
eighty pound rucksack and a hundred rounds of M-60 ammo.  He 
testified that a doctor checked him out in service, and 
another just after he got out.  When his back started getting 
bad, he saw a chiropractor, Dr. Godsell, and later Dr. Cheff 
who bought out his practice.  The veteran also submitted two 
buddy statements essentially repeating the veteran's 
statements about starting patrols by jumping out of 
helicopters.  

In a February 2001 VA examination, the veteran complained of 
pain in his lower back since he was in the military.  He 
stated to the examiner that he hurt his back jumping from 
helicopters carrying a heavy rucksack.  Following an 
examination, the examiner noted a history of stiffness and 
low back pain, and evidence of degenerative disc disease as 
well as some degree of sacroiliac arthritis.  The examiner 
reviewed the medical history of the veteran and stated that 
in his opinion, the veteran's lower back complaint was due to 
his degenerative arthritis.

Historically, there is no specific lower 
back injury except some jumping episodes 
from the helicopter.  It is as likely as 
not possible to abstain from soft tissue 
injuries from jumping, but because of the 
fact that he did not seek any medical 
attention about his back, it is likely 
that condition abated by itself without 
any permanent residual.

As the time went by, this veteran started 
to grow older and naturally with [the] 
aging process, he developed more and more 
degenerative changes in the spine 
resulting in more symptoms.  So, I do not 
find any relationship between the history 
of frequent jumping episodes and his 
present lower back condition.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled with regard to 
the claim for service connection for a back disorder.  First, 
VA must notify the veteran of evidence and information 
necessary to substantiate his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  VA notified the 
veteran of the information and evidence necessary to 
substantiate his claim for service connection in the March 
2000 rating decision, the July 2000 statement of the case 
(SOC), a May 2001 letter to the veteran, supplemental 
statements of the case (SSOC) issued in April 2001, February 
2002, February 2005, and a VCAA compliance letter sent to the 
veteran in March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA specifically informed the veteran that VA must 
make reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the March 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in February 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for service connection 
for a back disorder.  He was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, which was held in August 2000, and before 
a Veterans Law Judge, which he declined.  A VA examination 
was provided the veteran, and a medical opinion requested on 
the possibility of a link between the veteran's current back 
disorder and service.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for a back disorder.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  


Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  For certain chronic diseases, such 
as arthritis, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  In this case, there is no 
diagnosis of arthritis within the first postservice year.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is not error for the Board to favor the opinion of one 
compete medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The veteran essentially contends that his current back 
disability, which has been diagnosed as degenerative 
arthritis was caused by injuries in service more than 30 
years ago.  However, as stated by the Court, lay medical 
assertions to the effect that there is association between 
the veteran's current back disability and an injury in 
service have no probative value.  On the issue of medical 
causation, the Court has been clear that "[l]ay hypothesizing 
particularly in absence of any supporting medical authority, 
serves no constructive purpose . . ." Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).

The record contains medical evidence both for and against the 
claim.  Based on a review of this record, the Board finds 
that the determinative question in this case involves the 
probative weight to be assigned to the medical opinions for 
and against the claim.  As a preliminary matter, the Board 
notes that the veteran was awarded the Combat Infantryman's 
Badge, and the account of back injury in service jumping from 
helicopters is consistent with this service.  38 U.S.C.A. 
§ 1154(b).  However, even assuming the fact of the injury, 
this does not remove the requirement of showing a link 
between his current back disability and the injury in service 
which in this case, is not shown.

While the statement submitted by Dr. Cheff noted that it was 
certainly possible for the veteran to have injured his back 
by jumping out of an aircraft, this is only a tentative 
statement based on the history provided by the veteran, 
rather than a review of the medical evidence.  The Court has 
made clear that a medical opinion based on a history 
furnished by the veteran and unsupported by the clinical 
evidence is of low or limited probative value.  Curry v. 
Brown, 7 Vet . App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation. See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

In contrast, the examiner in the February 2001 examination 
examined the veteran and the medical evidence in the claims 
file and concluded that in his opinion, the veteran's current 
back problems were due to degenerative arthritis, which was a 
natural part of the aging process.  While it was as likely as 
not that he sustained injuries in service, the fact that he 
did not seek medical attention at the time suggested that the 
condition abated by itself without any permanent residuals.  
Unlike the statement of Dr. Cheff, this opinion is supported 
by the service medical records showing complaints of back 
pain, but no diagnosis of a back disorder at separation.  

For the above reasons, the statement for Dr. Cheff merely 
suggesting a possibility of a link between the veteran's 
current back problems and injury in service is of no 
probative value.  It is entirely speculative and is based on 
the history as related by the examiner without review of the 
medical evidence.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In contrast, the VA examiner concluded that he did not find 
any relationship between the history of frequent jumping 
episodes and the veteran's present back condition.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Accordingly, the Board finds the clear preponderance of the 
probative and competent evidence is against the claim.  Under 
these circumstances, the benefit of the doubt doctrine is not 
for application.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2005).

The Board has considered the veteran's statements regarding 
the origin of his back disorder; however, this is not 
competent evidence to show that his back disorder is the 
result of injury in service.  In the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1).  Further, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R 
§ 3.159(a)(2).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The etiology of the veteran's back 
disorder is beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations, and it 
is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence.  


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran claims that his service connected PTSD is more 
severe than his current 50 percent evaluation assigned in the 
March 2000 rating decision which granted service connection 
for PTSD reflects.  The Board notes that recent records of 
the veteran's psychiatric treatment are sparse.  In an April 
2004 letter, P. Pemberton wrote that the veteran had been a 
client at the Detroit Veterans' Readjustment Counseling 
Center No. 402 since July 1999, and she had been personally 
working with him there since February 2003 where he had been 
attending weekly individual therapy and sessions of group 
therapy in an effort to manage his symptoms of PTSD.  These 
records have not been obtained.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Additionally, the most recent VA examination of the veteran 
was in February 2001.  This examination is over five years 
old and may not adequately reflect the current level of the 
veteran's PTSD.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A new examination 
should therefore be conducted to assess the current state of 
the veteran's service-connected PTSD.

Accordingly, this case is REMANDED for the following:

1.  With the veteran's assistance, obtain 
the records of the veteran's treatment at 
the Detroit Veterans' Readjustment 
Counseling Center No. 402 relating to 
treatment for the veteran's service 
connected PTSD.

2.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his service connected 
PTSD.  The claims file should be reviewed 
by the examiner prior to the examination 
and the examiner should state that the 
claims file has been reviewed in the 
report of examination.  

3.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
PTSD (with consideration to the 
possibility of staged ratings), to 
include consideration of all the evidence 
added to the claims file since the 
February 2005 supplemental statement of 
the case (SSOC).  If this results in less 
than a full grant of the benefits sought 
on appeal, another SSOC should be 
prepared, and the case returned to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


